Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311) (“Morris”).
	Morris discloses: A syringe pump, comprising: a plunger head assembly 54 configured to receive an actuatable portion 52/46 of a syringe 50 (Fig. 1); a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Morris to have two force sensors to better control the operation of the syringe pump) operatively coupled to the plunger and configured to estimate the force applied to the sensing surface; and a processor 110 coupled to the first and second pressure sensors, wherein the processor is configured to estimate a magnitude of the force [0046].
[0030,0034,0036-0037,0044,0046-0047,0053]
The magnitude of the force is correlated with a pressure within the syringe. [0047]
The pressure sensor assembly further includes a seal 66 disposed over the sensing surface of the plunger, wherein the seal is configured to seal the plunger head assembly from fluid ingress.
The plunger head assembly is configured to actuate the syringe and the processor is configured to determine if an occlusion exists using the first and second pressure sensors. [0030]
The processor is configured to determine where on the sensing surface the force is applied. (capable of, see paragraphs referenced above)

The processor is configured to estimate a position on the sensing surface where the force is applied thereto. (capable of, see paragraphs referenced above)
A guide 71 configured to guide the plunger such that the sensing surface moves one of away from and toward the first and second pressure sensors.
The sensing surface is elongated along a first direction. See Fig. 3
The elongated sensing surface is configured to receive a plurality of syringe sizes loaded into the syringe pump.  See Fig. 7
The sensing surface is configured to receive a plurality of syringe sizes loaded into the syringe pump.  See Fig. 7

    PNG
    media_image1.png
    328
    451
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783